                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                            CIVIL NO. 1:20-CV-00210

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
v.                                    )         VERIFIED COMPLAINT FOR
                                      )           FORFEITURE IN REM
APPROXIMATELY $11,962.62 IN U.S. )
CURRENCY seized from Jonathan         )
Andrew Mejia on or about February 18, )
2020, in Buncombe County, North       )
Carolina,                             )
                                      )
            Defendant.                )

      NOW COMES the United States of America, Plaintiff herein, by and through

R. Andrew Murray, United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:

                              NATURE OF ACTION

      1.     This is a civil action in rem against approximately $11,962.62 in

United States Currency (“the Defendant Currency”) seized from Jonathan

Andrew Mejia on or about February 18, 2020, in Buncombe County, North Carolina.

                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1345 and 1355.



            Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 1 of 9
      3.     This Court has in rem jurisdiction over the Defendant Currency, and

venue is proper pursuant to 28 U.S.C. § 1355(b)(1) because acts or omissions giving

rise to the forfeiture occurred in the Western District of North Carolina.

      4.     Venue is also proper pursuant to 28 U.S.C. § 1395 because the

Defendant Currency is located in the Western District of North Carolina.

      5.     The Defendant Currency was seized within and is now within the

Western District of North Carolina.

                           BASIS FOR FORFEITURE

      6.     This civil action is brought against the Defendant Currency because it

constitutes money furnished or intended to be furnished by any person in exchange

for a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or

846, proceeds traceable to such an exchange, and/or money used or intended to be

used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846, and is therefore subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                       FACTS

      7.     On January 6, 2020, Jonathan Andrew Mejia was charged with state

felony drug offenses, including possession with intent to distribute marijuana.

      8.     On February 18, 2020, per the terms of Mr. Mejia’s probation,

Asheville Police Department Detective Brad Beddow assisted North Carolina

                                          2



           Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 2 of 9
Department of Public Safety Probation and Parole Officers in executing a

court-approved warrantless search of Mr. Mejia’s residence at 40 Coley’s Circle,

Apartment 302, Asheville, NC.

      9.     During the search of Mr. Mejia’s residence on February 18, 2020,

officers located, among other things: (1) approximately 369.5 grams of marijuana;

(2) 23 dosage units of THC vaping cartridges; (3) approximately 215 grams of

marijuana resin wax; (4) a loaded S&W automatic 9mm pistol, which was found in

a fanny pack under his minor daughter’s bed; (5) drug paraphernalia, including wax

paper, plastic baggies, and digital scales; and (6) the Defendant Currency.

      10.    Below is a photograph of marijuana that was recovered from

Mr. Mejia’s residence.




                                         3



            Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 3 of 9
      11.    The Defendant Currency consisted of mostly smaller bills, such as

$20s, $10s, $5s, and $1s. Some of Defendant Currency was separated by rubber

bands.

      12.    The denomination of the Defendant Currency and the manner in which

it was packaged was consistent with drug trafficking.

      13.    Following these events, on March 1, 2019, Mr. Mejia was charged with,

among other things, felony possession with intent to distribute marijuana, possession

of drug paraphernalia, and failure to store a firearm to protect a minor.

      14.    Prior to serving Mr. Mejia with his warrants, Detective Beddow spoke

with Mr. Mejia at the Buncombe County Detention Facility and advised him of his

Miranda rights. Mr. Mejia voluntarily agreed to speak with Detective Beddow.

      15.    Among other things, Mr. Mejia admitted that he was currently

employed, and that the last job he held was at Arby’s approximately 3 months ago.

      16.    Mr. Mejia also stated to Detective Beddow that the majority of the

Defendant Currency was his girlfriend’s, Ceecret Allen.            Mr. Mejia further

indicated that he did know the denomination of the Defendant Currency.

      17.    Detective Beddow subsequently monitored jail calls made by Mr. Mejia

to several individuals, including his girlfriend Ms. Allen, his parents, and his brother

Giovanni Mejia.

                                           4



            Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 4 of 9
      18.    Mr. Mejia made statements during these jail calls about the Defendant

Currency that were inconsistent with what he represented to Detective Beddow.

      19.    For example, although Mr. Mejia previously told Detective Beddow

that he did not know the denomination of the Defendant Currency, during at least

one jail call, Mr. Mejia described in detail where the Defendant Currency was found,

its denomination, and how it was packaged.

      20.    Additionally,    although       Mr.   Mejia    previously     informed

Detective Beddow that the majority of the Defendant Currency was Ms. Allen’s,

during jail calls, Mr. Mejia provided instructions to Ms. Allen and other individuals

so that he could attempt to recover the Defendant Currency. During at least one jail

call, Mr. Mejia referred to the Defendant Currency as “my money.”

      21.    During other jail calls, Mr. Mejia’s brother asked Mr. Mejia if he

wanted him to “make plays” on his behalf, and Mr. Mejia agreed. Mr. Mejia

provided his Snapchat username and password to his brother. Mr. Mejia’s brother

told him that he would be on his “Snap” (i.e., Snapchat) “making plays” for him. In

the drug trade arena, “making plays” means making drug sales.

                             POSITIVE K-9 ALERT

      22.    On February 21, 2020, a trained and certified narcotics K-9 positively

alerted to the Defendant Currency.

                                         5



            Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 5 of 9
                      ADMINISTRATIVE FORFEITURE

     23.     DEA initiated an administrative forfeiture action against the Defendant

Currency.

     24.     On May 5, 2020, Luz Mejia, Mr. Mejia’s mother, filed a claim as to the

Defendant Currency.

     25.     The United States now files this Complaint in response to that claim.

     26.     The following persons may have or claim an interest in the Defendant

Currency:

Jonathan Andrew Mejia
40 Coley’s Circle
Apartment 302
Asheville, NC 28806

Ceecret Nahja Allen
40 Coley’s Circle
Apartment 302
Asheville, NC 28806

Luz Mejia
56 Druid Drive
Asheville, NC 28806




                                         6



            Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 6 of 9
                                    CONCLUSION

        27.    By virtue of the foregoing, all right, title, and interest in the Defendant

Currency vested in the United States at the time of the commission of the unlawful

act giving rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to

the United States of America.

                                   PRAYER FOR RELIEF

        WHEREFORE, the United States of America respectfully prays the Court

that:

        (1)    a warrant for the arrest of the Defendant Currency be issued;

        (2)    due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed;

        (3)    judgment be entered declaring the Defendant Currency to be

condemned and forfeited to the United States of America for disposition according

to law; and

        (4)    the United States be granted such other and further relief as this Court

may deem just and proper, together with the costs and disbursements of this action,

including but not limited to the expenses of maintenance and protection of the

Defendant Currency as required by 28 U.S.C. § 1921.

        Respectfully submitted this 3rd day of August, 2020.


                                             7



              Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 7 of 9
                           R. ANDREW MURRAY
                           UNITED STATES ATTORNEY

                           s/ Jonathan D. Letzring
                           JONATHAN D. LETZRING
                           Assistant United States Attorney
                           Georgia Bar No. 141651
                           Room 233, U.S. Courthouse
                           100 Otis Street
                           Asheville, North Carolina 28801
                           Telephone No. (828) 271-4661
                           Jonathan.letzring@usdoj.gov




                           8



Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 8 of 9
                                 VERIFICATION

      I am a Task Force Officer with the Drug Enforcement Administration and one

of the agents assigned to this case. Pursuant to 28 U.S.C. § 1746, I hereby verify

and declare under penalty of perjury that the foregoing is true and correct to the best

of knowledge, information, and belief.




         08/03/2020
Date: ______________
                                           Sonia Escobedo
                                           Task Force Officer




                                          9



           Case 1:20-cv-00210 Document 1 Filed 08/03/20 Page 9 of 9
